
	

113 S435 IS: American Oil for American Families Act of 2013
U.S. Senate
2013-03-04
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		113th CONGRESS
		1st Session
		S. 435
		IN THE SENATE OF THE UNITED STATES
		
			March 4, 2013
			Mr. Menendez introduced
			 the following bill; which was read twice and referred to the
			 Committee on Banking, Housing, and Urban
			 Affairs
		
		A BILL
		To ban the exportation of crude oil or refined petroleum
		  products derived from Federal land, and for other purposes.
	
	
		1.Short
			 titleThis Act may be cited as
			 the American Oil for American Families
			 Act of 2013.
		2.Ban on exporting
			 crude oil or refined petroleum products derived from Federal land
			(a)DefinitionsIn
			 this section:
				(1)Petroleum
			 productThe term petroleum product means any of the
			 following:
					(A)Finished
			 reformulated or conventional motor gasoline.
					(B)Finished aviation
			 gasoline.
					(C)Kerosene-type jet
			 fuel.
					(D)Kerosene.
					(E)Distillate fuel
			 oil.
					(F)Residual fuel
			 oil.
					(G)Lubricants.
					(H)Waxes.
					(I)Petroleum
			 coke.
					(J)Asphalt and road
			 oil.
					(2)Public
			 land
					(A)In
			 generalThe term public land means any land and
			 interest in land owned by the United States within the several States and
			 administered by the Secretary concerned, without regard to how the United
			 States acquired ownership.
					(B)InclusionThe
			 term public land includes land on the outer Continental
			 Shelf.
					(3)Secretary
			 concernedThe term Secretary concerned means—
					(A)the Secretary of
			 Agriculture (acting through the Chief of the Forest Service), with respect to
			 National Forest System land; and
					(B)the Secretary of
			 the Interior, with respect to land managed by the Bureau of Land Management
			 (including land held for the benefit of an Indian tribe).
					(b)BanNotwithstanding
			 any other provision of law, petroleum extracted from public land, or a
			 petroleum product produced from the petroleum extracted from public land, may
			 not be exported from the United States.
			
